DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 13 April 2020.
Claims 1-20 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating a request to dispense a product without significantly more. 
The claim(s) recite(s) receiving, an indication comprising identifying information relating to a vending device; generating, based on the received indication, user information associated with at least one of the user computing device or a user of the user computing device; and generating, based on the identifying information relating to the vending device, a request to the vending device to dispense a product. Thus, the claim recites a commercial and legal interactions which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations, the set of operations comprising storing the user information in a user information data store and a user computing device are all recited at a high level of generality.  Furthermore, storing the user information in a user information data store is mere extra solution activity.  Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations, the set of operations comprising storing the user information in a user information data store and a user computing device are all recited at a high level of generality amounting to storing and retrieving information in memory which is well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Thus, the generally linking the use of the abstract idea of generating a request to dispense a product to a technical environment (i.e. remote environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Claim 11 & 15 are rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 2-10, 11-14 and 16-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6, 9, 10 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0300702 A1, hereafter Li in view of Arcand US 10,377,623 B2.
Claim 1
Li discloses:
at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations, the set of operations comprising: receiving, from a user computing device, an indication comprising identifying information relating to a vending device (para. 0030); 
generating, based on the identifying information relating to the vending device, a request to the vending device to dispense a product (para. 0005-0008).
Li does not disclose the following, however Arcand does:
generating, based on the received indication, user information associated with at least one of the user computing device or a user of the user computing device (column 3, lines 18-25); 
storing the user information in a user information data store (column 3, lines 18-25); and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Arcand with the technique of Li to provide for a compatibility check to help a user avoid inadvertently dispensing and paying for product that they have previously indicated they would prefer to avoid, at least for a designated container. For example, if a user includes a family member with an allergy/intolerance, they may want to allocate some containers as allergy free containers (assuming the allergy is not so severe as to enforce an allergy free household) (Arcand Column 3, lines 56-64).  Therefore, the design incentives of compatibility check to help a user avoid inadvertently dispensing provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.	

Claim 6
Li discloses:
the vending device, wherein the vending device comprises a physical representation of the identifying information (para. 0030).

Claim 9
Li and Arcand discloses the limitations as shown in the rejection of Claim 1 above. Li does not disclose the limitation of wherein the user information is further associated with vending device information in the user information data store. However, Arcand, in at least Column 3, Line 18-25 discloses “b) a user information database storing for each of a plurality of users, a user ID uniquely identifying the user and associated user information comprising user preferences; and c) wherein each user ID is linked to the container ID for each of one or more containers registered to the user ID and the container ID for each of said one or more containers is linked with user preferences selected for the container ID”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Arcand with the technique of Li to provide for a compatibility check to help a user avoid inadvertently dispensing and paying for product that they have previously indicated they would prefer to avoid, at least for a designated container. For example, if a user includes a family member with an allergy/intolerance, they may want to allocate some containers as allergy free containers (assuming the allergy is not so severe as to enforce an allergy free household) (Arcand Column 3, lines 56-64).  Therefore, the design incentives of compatibility check to help a user avoid inadvertently dispensing provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.	

Claim 10
Li discloses:
accessing transaction information; and processing the transaction information and the stored user information to identify a transaction record associated with the user of the user computing device (para. 0069)
Claim 15
Li discloses:
a vending device comprising a physical representation of identifying information associated with the vending device (para. 0030); and 
a vending platform configured to perform a set of operations, the set of operations comprising: receiving, from a user device, an indication associated with the vending device (para. 0030);, 
wherein the indication comprises: the identifying information relating to the vending device (para. 0030); and 
generating a request to the vending device to dispense a product (para. 0005-0008).
Li does not disclose the following, however Arcand does:
user information associated with the user device; and in response to the received indication (column 3, lines 18-25) 
storing the user information as a user record, wherein the user record further comprises vending device information associated with the vending device (column 3, lines 18-25); and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Arcand with the technique of Li to provide for a compatibility check to help a user avoid inadvertently dispensing and paying for product that they have previously indicated they would prefer to avoid, at least for a designated container. For example, if a user includes a family member with an allergy/intolerance, they may want to allocate some containers as allergy free containers (assuming the allergy is not so severe as to enforce an allergy free household) (Arcand Column 3, lines 56-64).  Therefore, the design incentives of compatibility check to help a user avoid inadvertently dispensing provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 16
 Li discloses:
wherein the physical representation of the identifying information comprises a near-field communication (NFC) tag configured to automatically generate the indication comprising the identifying information when scanned by the user device (para. 0030).
Claim 17 
Li discloses:
wherein the NFC tag is further configured to cause the user device to automatically transmit the generated indication (para. 0030).
Claim 18
Li discloses:
wherein the set of operations further comprises: accessing transaction information; and processing the transaction information and the stored user information to identify a transaction record in the transaction information that is associated with a user of the user device (para. 0031 & 0032). 

	

Claims 2-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Arcand and in further view of Signorelli et al. US 2007/0050083 A1, hereafter Signorelli.
Claim 2
Li & Arcand discloses the limitations as shown in the rejection of Claim 1 above.  Li and Arcand do not disclose the limitation of wherein the indication is received from a phone number, and wherein the stored user information comprises the phone number. However, Signorelli, in Paragraph 0104 discloses “the method 400 may begin at 402, by receiving, by a vending machine, a request from a customer to initiate a communication session. In response to an advertisement and/or offering of the vending machine, for example, the customer may indicate a desire to obtain Wi-Fi access via the vending machine. The customer may provide the indication via any practicable means. The customer may make a selection via a menu and/or button provided by the vending machine, for example, and/or the customer may utilize an electronic device (e.g., the customer device 102 of FIG. 1) to provide the indication. The request may take several forms and/or be indicated through one or more customer-initiated actions, including but not limited to: (i) a signal indicating an acceptance of an offer; (ii) a signal indicating a product selection (e.g., where network access is marketed as a premium/bonus product or as part of a package of products); (iii) a signal indicating that a payment has been tendered and/or validated (e.g., a bill validator has detected and approved a tendered bill; a remote computer has instructed a vending machine that a presented credit card account number has been validated); (iv) a signal indicating a particular payment identifier (e.g., a customers prepaid unit account number); (v) a signal indicating a customer identifier (e.g., a customer's account number); (vi) a signal indicating a customer device identifier (e.g., a cell phone number as determined through Automatic Number Identification (ANI) technology; a computer's serial number or a software license number).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Signorelli with the technique of Li and Arcand to increase the integrity and security of the system such that the access is only given to customers that has previously established account or membership.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	
Claim 3
Li & Arcand discloses the limitations as shown in the rejection of Claim 1 above.  Li and Arcand do not disclose the limitation of wherein the set of operations further comprises: requesting, from the user computing device, confirmation that the user computing device is proximate to the vending device; and receiving, from the user computing device, confirmation that the user computing device is proximate to the vending device. However, Signorelli, in Paragraph 0112 discloses “In another embodiment, a vending machine and/or remote device or computer may output a message to a customer device only if it is determined that a customer (or a customer device) is within a certain geographic area of one or more vending machines. For example, a computer may determine, through cellular triangulation and/or other techniques, that a customer and/or the customer's cell phone, is within X miles of a vending machine, and may transmit a text message to the cell phone, prompting the customer with a network access offer.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Signorelli with the technique of Li and Arcand to increase the integrity and security of the system such that the access is only given to customers that has previously established account or membership.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 4
Li & Arcand discloses the limitations as shown in the rejection of Claim 3 above.  Li and Arcand do not disclose the limitation of wherein the request to dispense the product is generated in response to receiving the confirmation that the user computing device is proximate to the vending device. However, Signorelli, in Paragraph 0112 discloses “In another embodiment, a vending machine and/or remote device or computer may output a message to a customer device only if it is determined that a customer (or a customer device) is within a certain geographic area of one or more vending machines. For example, a computer may determine, through cellular triangulation and/or other techniques, that a customer and/or the customer's cell phone, is within X miles of a vending machine, and may transmit a text message to the cell phone, prompting the customer with a network access offer.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Signorelli with the technique of Li and Arcand to increase the integrity and security of the system such that the access is only given to customers that has previously established account or membership.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 5
Li & Arcand discloses the limitations as shown in the rejection of Claim 3 above.  Li and Arcand do not disclose the limitation of wherein requesting confirmation from the user device comprises generating a text message to the phone number prompting a user to confirm that the user is proximate to the vending device. However, Signorelli, in Paragraph 0112 discloses “In another embodiment, a vending machine and/or remote device or computer may output a message to a customer device only if it is determined that a customer (or a customer device) is within a certain geographic area of one or more vending machines. For example, a computer may determine, through cellular triangulation and/or other techniques, that a customer and/or the customer's cell phone, is within X miles of a vending machine, and may transmit a text message to the cell phone, prompting the customer with a network access offer.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Signorelli with the technique of Li and Arcand to increase the integrity and security of the system such that the access is only given to customers that has previously established account or membership.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 7
Li discloses:
wherein the physical representation of the identifying information comprises a Quick Response (QR) code (para. 0030).
Claim 8
Li discloses:
wherein the physical representation of the identifying information comprises a near-field communication (NFC) tag configured to automatically generate the indication comprising the identifying information when scanned by the user computing device (para. 0030).



Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Want et al. US 2017/0092034 A1, hereafter Want in view of Arcand.
Claim 11
Want discloses:
receiving, from a first computing device, a request to generate a token, wherein the token is usable to cause a vending device to dispense a product (para. 0007, 0031 & 0032);
providing, in response to the received request, the token (para. 0007, 0031 & 0032);
receiving, from a second computing device, an indication comprising the token (0007, 0031 & 0032);
generating a request to the vending device to dispense the product (para. 0007, 0031 & 0032).
Want does not disclose the following, however Arcand does:
generating, based on the received indication, user information associated with at least one of the second computing device or a user of the second computing device (column 3, lines 18-25);
storing the user information in a user information data store (column 3, lines 18-25); and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Arcand with the technique of Want to provide for a compatibility check to help a user avoid inadvertently dispensing and paying for product that they have previously indicated they would prefer to avoid, at least for a designated container. For example, if a user includes a family member with an allergy/intolerance, they may want to allocate some containers as allergy free containers (assuming the allergy is not so severe as to enforce an allergy free household) (Arcand Column 3, lines 56-64).  Therefore, the design incentives of compatibility check to help a user avoid inadvertently dispensing provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.	

Claim 12
Want discloses:
wherein the received indication further comprises identifying information associated with the vending device (para. 0007).

Claim 13
Want discloses:
wherein the user information further comprises an association between the first computing device and the second computing device (para. 0007).


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Want in view of Arcand and in further view of Signorelli.

Claim 14
Want & Arcand discloses the limitations as shown in the rejection of Claim 11 above.  Want and Arcand do not disclose the limitation of wherein the method further comprises receiving, from the second computing device, an indication that the second computing device is proximate to the vending device, and wherein the request to dispense the product is generated in response to receiving the indication that the second computing device is proximate to the vending device. However, Signorelli, in Paragraph 0112 discloses “In another embodiment, a vending machine and/or remote device or computer may output a message to a customer device only if it is determined that a customer (or a customer device) is within a certain geographic area of one or more vending machines. For example, a computer may determine, through cellular triangulation and/or other techniques, that a customer and/or the customer's cell phone, is within X miles of a vending machine, and may transmit a text message to the cell phone, prompting the customer with a network access offer.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Signorelli with the technique of Want and Arcand to increase the integrity and security of the system such that the access is only given to customers that has previously established account or membership.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claims 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Arcand and in further view of Goldberg et al. US 2018/0018656 A1, hereafter Goldberg.
Claim 19
Li & Arcand discloses the limitations as shown in the rejection of Claim 15 above.  Li and Arcand do not disclose the limitation of wherein the user information is further associated with vending device information for the vending device, and wherein the vending device information comprises a geographic location of the vending device. However, Goldberg, in Paragraph 0028 discloses “Next, at 206, the quick card replacement program 110A, 110C identifies a vending facility (e.g. client computing device 102B) within a preconfigured distance to the geographic location of the user device (e.g. client computing device 102A). Once the quick card replacement program 110A, 110C authenticates the user's identity, the quick card replacement program 110A, 110C may locate a vending facility, such as an automatic teller machine, nearest to the user's current geographic location that is capable of providing the user with a physical replacement payment card. The quick card replacement program 110A, 110C may utilize known global positioning system technology within the client computing device 102A to determine the current location of the nearest vending facility. In at least one embodiment, multiple vending facilities near the user's geographic location may be identified to allow the user to choose the desired vending facility to obtain a replacement physical payment card.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Goldberg with the technique of Li and Arcand to increase ease and convenience by obtaining a temporary or permanent replacement payment card within an efficient period of time that may not be capable through mailing or expedited shipping methods (Goldberg paragraph 0019).  Therefore, the design incentives of increased ease and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 20 
Li & Arcand discloses the limitations as shown in the rejection of Claim 15 above.  Li and Arcand do not disclose the limitation of wherein the user information is further associated with vending device information for the vending device, and wherein the vending device information comprises an event at which the vending device was located when the indication was received. However, Goldberg, in Paragraph 0028 discloses “Next, at 206, the quick card replacement program 110A, 110C identifies a vending facility (e.g. client computing device 102B) within a preconfigured distance to the geographic location of the user device (e.g. client computing device 102A). Once the quick card replacement program 110A, 110C authenticates the user's identity, the quick card replacement program 110A, 110C may locate a vending facility, such as an automatic teller machine, nearest to the user's current geographic location that is capable of providing the user with a physical replacement payment card. The quick card replacement program 110A, 110C may utilize known global positioning system technology within the client computing device 102A to determine the current location of the nearest vending facility. In at least one embodiment, multiple vending facilities near the user's geographic location may be identified to allow the user to choose the desired vending facility to obtain a replacement physical payment card.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Goldberg with the technique of Li and Arcand to increase ease and convenience by obtaining a temporary or permanent replacement payment card within an efficient period of time that may not be capable through mailing or expedited shipping methods (Goldberg paragraph 0019).  Therefore, the design incentives of increased ease and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 6681501 B1 teaches a vending machine that is locked and unlocked by an encrypted code sent from a terminal device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619